IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-79,120-01


EX PARTE CHRISTOPHER V. TITA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1075284
IN THE 262nd DISTRICT COURT FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggregated theft
and was sentenced to twenty-three years' imprisonment. His conviction was upheld on appeal.  Tita
v. State, 267 S.W.3d 33 (Tex. Crim. App. 2008).
	In this 11.07 writ application, Applicant raises three grounds.  He alleges two ineffective
assistance of counsel grounds, and one ground attacking the restitution order.  The trial court
recommends that this Court deny the ineffective assistance of counsel grounds and grant the ground
regarding the restitution order.  We find that the trial court's findings and conclusions regarding the
ineffective assistance of counsel grounds are persuasive and deny relief on Applicant's first two
grounds based on the findings of the trial court.
	The order of restitution was signed the day after sentence was pronounced and the restitution
was included in the judgment of conviction.  Therefore the validity of the order of restitution was
available at the time of Applicant's direct appeal and should have been raised at that time.  Ex parte
Banks, 769 S.W.2d 539 (Tex. Crim. App. 1989).  We therefore also deny Applicant's third ground.

Filed: March 20, 2013
Do not publish